HAZEL, District Judge.
The goods, consisting of glass blown blanks, were assessed by the collector of customs under paragraph 100 (Act J'uly'24,-; 1897, c.. it} §-' i, Schedule B, 30 Stat. 157 [U. S. Comp. St. 1901; p. 1633])', which provides for the payment of 60 per d'ent. duty ad' valorem'. The protest of the importers that the merchandise should be-¡assessed at 45 per cent, under paragraph 112 (30 Stat. 158 [¶] S. Comp. St. 1901, p. 1635]), prevailed before the Board of General Appraisers. The United States appeals to this court from that decision. Though many witnesses for the government testified - that the article is a completed article of commerce, and is distinctively known- to the trade as decorated or cut glass ware, nevertheless the record also shows'with sufficient fullness that the glass blanks are unground, and require finishing or cutting in Order to suitably prepare them for the trade. The precise question presented has been decided adversely to the United States by Judge Wheeler under the act of 1894 (Act Aug. 27, 1894, c. 349, 28 Stat. 509; United States v. Fensterer [C. C.] 84 Fed. 148), and also by Judge Townsend under the act of 1897, in the importer’s favor (United States v. Fensterer [C. C] 94 Fed. 645). No sufficient reason, based'upon-the record, is...presented why the decisions in the Fensterer Cases should nofoe followed, here. "...
_ - The decision of the Board of General Appraisers is affirmed.